Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 
Election of Species Practice
The prior art search will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.

	The elected species has not been found free of the prior art. The search has not been extended as indicated above to the next species that is found in Claim 1. The genus has not been search to the extent that all possible constructs of the Formula (i) has been considered.  The genus has not been found free of the prior art. Note that Claims 20, 37, 41, and 52 are withdrawn as not reading species found in the prior art under election of species practice.

Status of the Claims

Claim(s) 1, 3, 4, 7, 12, 17-20, 22, 29, 33, 37, 38, 41, 43, 44, 47, 49, 52, 114 and 116 are pending.  Claims 20, 37, 41, 52, and 116 are withdrawn as either drawn to non-elected subject matter, or not reading on the prior art found under election of species practice.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 12, 17-19, 22, 29, 33, 38, 41, 43, 44, 47, 49, 114 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Kyrunura, “Structure-activity relationship of lipopeptide from outer membrane of Escherichia coli and synthesis of highly immunopotenting lipopeptide derivatives with an achiral lipo-part.” Chem. Pharm. Bull. 41(3) 627-629 (1993). 
Kyrunura discloses the following compound among others:

    PNG
    media_image1.png
    464
    784
    media_image1.png
    Greyscale
, see the reference as well as the search report which includes other compounds from the reference cited and provided. The compound meets the limitation with L1 and L2 as C15, Z1 and Z1 as –C(O)O-, R1-R7, Rx & Ry are Hydrogen (H), m, v, w, and n are 1, R8, and R9 are H, and A1 is a peptide. Note that epitope is a function of the peptide, or an intended use. The compounds were used in a mitogenic assay, therefor, in a pharmaceutically acceptable composition. Applicants may wish to review the search report as well. The invention is anticipated by the prior art. 
Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

C.W. Thornber, Chem SOC, Rev. 9(4), (1979) 563-580 and
Laroque et al, US 20160243222 (WO 2010028246), from the previous office actions.

Prior art contained in the reference of record can be applied in the next office action.
	


If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654